647 S.E.2d 605 (2007)
JENKINS
v.
BLUE MOON CYCLE, INC. et al.
No. A05A1991.
Court of Appeals of Georgia.
June 4, 2007.
Duane A. Jenkins, pro se.
William Youngblood, Suwanee, for appellees.
*606 BARNES, Chief Judge.
In Blue Moon Cycle, Inc. v. Jenkins, 281 Ga. 863, 642 S.E.2d 637 (2007), the Supreme Court reversed the judgment of this court, which had reversed in part the trial court's grant of Blue Moon Cycle, Inc.'s motion for summary judgment in Jenkins v. Blue Moon Cycle, Inc., 277 Ga.App. 733, 627 S.E.2d 440 (2006).
Accordingly, our judgment in that case is vacated, the judgment of the Supreme Court is made the judgment of this court, and the trial court's grant of summary judgment to Blue Moon on Jenkins' claims of false arrest, malicious prosecution, and false imprisonment is affirmed.
Judgment affirmed.
JOHNSON, P.J., and RUFFIN, J., concur.